Title: General Orders, 25 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Monday May 25th 1778.
                        Parole Downingtown—C. Signs Dover Derby—
                        
                    
                    The Regimental Surgeons will apply to the Flying Hospital store for hogs lard and sulphur; They are to make their returns more punctually on Mondays.
                    The Regimental Pay-Masters to give in their Abstracts to the Pay-Master General immediately for examination for the Month of April.
                    At a General Court Martial May 1st 1778, Coll Febiger President—Lieutt Adams of 10th Pennsylvania Regiment tried for ungentlemanlike behaviour in propagating a report that an Officer of the 10th Pennsylvania Regt had behaved cowardly in the Action of Germantown and when desired by Coll Hubley to name the officer, for refusing to do it in an unbecoming manner, unanimously found guilty of the charge exhibited against him, being a breach of the 21st Article of the 14th Section of the Articles of War and sentenced to be discharged from the service.
                    His Excellency the Commander in Chief approves the sentence & orders it to take place immediately.
                